DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the applicants’ amendment filed on 07/21/2022.
Claims  1, 6-7, 10, 12-13, 16 and 18 have been amended.  Overall, claims  1-18 are pending in this application.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	- Regarding claims 1, 7 and 13, the limitation "to calculate different control current values for each tooth of a teeth order by applying a teeth number, the teeth order, and a teeth angle of the gear pump in which a plurality of teeth are evenly formed to a function" renders the claim indefinite because it is unclear which equation(s) is/are to be used to represent a function to calculate different control values for each tooth of a teeth order such as an equation 
    PNG
    media_image1.png
    34
    98
    media_image1.png
    Greyscale
 or an equation 
    PNG
    media_image2.png
    54
    315
    media_image2.png
    Greyscale
to calculate different control current values for each tooth of a teeth order by applying a teeth number, the teeth order, and a teeth angle of the gear pump in which a plurality of teeth of the gear pump (see Fig. 2 and specification, page 7, para. [0035] to para. [0038] and para. [0042] to para.[0043].  Applicants should clarify/define the function for calculating different control current values for each tooth of a teeth order of the gear pump.
	 The claims not specifically mentioned are rejected since they depended from one of the above claims.
	
Claim Objections
2.	Claim 1 is objected to because of the following informalities:  page 3, line 9, “the different control values” should be changed to -- the different control current values --.  Appropriate correction is required.

Allowable Subject Matter
3.	Claims 1-18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.



Response to Arguments
4.	Applicant's arguments filed on 07/21/222 have been fully considered but they are not persuasive. 
5.	The amendment to claims 1, 7 and 13 brings in new 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph issues as discussed in the Claim Rejection section.   
	- Since the applicants failed to traverse the rejection of claims 1, 7 and 13 based on clarify/define the function for calculating different control current values for each tooth of a teeth order by applying a teeth number, the teeth order, and a teeth angle of the gear pump in which a plurality of teeth of the gear pump as set forth in the Office Action mailed on 06/08/2022 (see Remarks section, page 8, under “Section 112 Rejections” section.). It is presumed that applicant has acquiesced the rejection.
	- However, claims 1, 7 and 13 were amended to broaden the scope of the claims. The applicants had removed the term “predetermined” recited in claims 1, 7 and  13; therefore, the argument is based on the amended claims 1, 7 and 13. As such, a new ground of rejection is presented as set for above, necessitated by amendment.

Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA TRIEU whose telephone number is (571)272-4868.  The examiner can normally be reached on Monday - Friday 8:30AM-5:00PMPM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TT/								/Theresa Trieu/                                                                                                Primary Examiner, Art Unit 3746